EXHIBIT 21 MEADOWBROOK INSURANCE GROUP, INC. LIST OF SUBSIDIARIES Meadowbrook Insurance Group, Inc. Meadowbrook, Inc. Star Insurance Company Crest Financial Corporation ProCentury Corporation Meadowbrook Capital Trust I Meadowbrook Intermediaries, Inc. Savers Property and Casualty Insurance Company American Highway Carriers Association ProCentury Risk Partners Insurance Co. Meadowbrook Capital Trust II Meadowbrook of Nevada, Inc. Ameritrust Insurance Corporation Liberty Premium Finance, Inc. Enstar Underwriters Inc. Meadowbrook Insurance Agency, Inc. Williamsburg National Insurance Company Interline Insurance Services, Inc. Century Surety Company MarketPlus Insurance Agency, Inc. American Indemnity Commercial Carriers ProCentury Insurance Company Meadowbrook Risk Insurance Company, Ltd Insurance Agency, Inc. Management, Limited (Bermuda) CSC Insurance Agency, Inc. Florida Preferred Administrators, Inc. Meadowbrook of Florida, Inc. Meadowbrook Insurance, Inc. Preferred Insurance Agency, Inc. Preferred Comp Insurance Agency of New Hampshire, Inc. TPA Insurance Agency, Inc. TPA Insurance Agency of New Hampshire, Inc. Meadowbrook of Canada, Ltd. Medical Professional Liability Risk Purchasing Group, Inc.
